There is but a single question raised on this appeal: Is chapter 525, Public-Local Laws of North Carolina, 1939, applicable to Yadkin County and permitting, with a vote of the people, special school taxes to be levied as therein provided, a violation of section 29, Article II, N.C. Constitution, which declares that "The General Assembly shall not pass any local, private, or special act or resolution . . . establishing or changing the lines of school districts, . . ." and, therefore, unconstitutional?
The Court being evenly divided in opinion, Stacy, C. J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision of this action without becoming a precedent. Ins. Co. v. Stinson,214 N.C. 97.
The judgment of the court below is
Affirmed.